El Jtjez Asociado Sr. Audrey,
emitió la opinión del tribunal
El apelante fné acusado de, ofrecer en venta como pura leche adulterada y habiendo sido condenado apeló de la sen-tencia.
Es un hecho no controvertido que la leche estaba adulte-rada pero sostiene el apelante que el juez erró en la apre-ciación de la prueba en cuanto a si la tenía en venta.
Según dos testigos presentados por la acusación, el acu-sado estaba en el depósito que tiene destinado a la venta de leche llenando media botella de leche que había en un balde para la venta cuando llegó el inspector de alimentos y le dijo que no la vendiera porque iba a inspeccionarla y se la hizo vaciar en un balde. Los testigos de la defensa declaran que en el puesto de leche del apelante había solamente media bo-tella de leche que una hija suya compró en otro puesto para usarla en la casa.
Con la sentencia condenatoria decidió la corte inferior el conflicto de esa evidencia en contra del acusado y como no se alega que esa decisión fuera debida a pasión, prejuicio o parcialidad, ni tampoco existe manifiesto error, no podemos sostener el recurso por ese fundamento.
El otro motivo de error que se alega es que la sentencia es contraria a derecho porque la prueba de la acusación tiende a justificar que el apelante vendía la leche que resultó adul-terada, mientras que la acusación imputó que ofrecía en venta *28la leche, por lo que existe discrepancia entre la acusación y la prueba.
Aparte de que no es exacto que los testigos presentados por el fiscal dijeran que el apelante estaba vendiendo la leche sino que estaba llenando media botella con la leche que tenía en un balde en su depósito, para la venta, de todos modos, • admitiendo que se probó que vendía la leche adulterada cuando la acusación le imputó que la tenía a la venta, no vemos que exista discrepancia entre una y otra porque es indudable que si se alega que es dueño del depósito y que tiene a la venta leche adulterada, implícitamente se dice que la vendía y puede ser probado este hecho porque para eso se alega que la tiene en el depósito.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.